Exhibit 10.73

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER

 

This Amendment No. 1 to Credit Agreement and Waiver (“Amendment”) dated as of
June 30, 2006 by and among the lenders signatories hereto (“Banks”), Comerica
Bank as agent for the Banks (in such capacity, “Agent”), and Tecstar Automotive
Group, Inc., an Indiana corporation (“Company”).

 

RECITALS

 

A. Company and Banks entered into that certain Second Amended and Restated
Credit Agreement dated as of May 19, 2006 (“Agreement”).

 

B. The parties desire to amend the Agreement.

 

NOW, THEREFORE, the parties agree that the Agreement is amended as follows:

 

1. The following definitions in Section 1 of the Agreement are amended to read
in their entireties as follows:

 

“ ‘Borrowing Base’ shall mean, as of any date of determination thereof, an
amount equal to the sum of (i) the lesser of (A) seventy (70%) of Eligible
Accounts and (B) Ten Million Dollars ($10,000,000) plus (ii) the lesser of
(A) one hundred percent (100%) of the Loan Value of Eligible Securities
Collateral and (B) Fifteen Million Dollars ($15,000,000); provided however, that
the Borrowing Base shall be determined on the basis of the most current
Borrowing Base Certificate required to be submitted hereunder, provided,
further, that the amount determined as the Borrowing Base shall be subject to
any reserves for contras/offsets, potential offsets due to customer deposits,
and such other reserves as reasonably established by the Agent, at the direction
or with the concurrence of the Majority Banks from time to time, including,
without limitation any reserves or other adjustments established by Agent or the
Majority Banks on the basis of any collateral audits conducted hereunder, all in
accordance with ordinary and customary asset-based lending standards, as
reasonably determined by Agent and the requisite Banks. In the event that Agent,
at any time in its sole discretion, determines that the dollar amount of
Eligible Accounts collectable by a Borrowing Base Obligor is reduced or diluted
as a result of discounts or rebates granted by a Borrowing Base Obligor to the
respective Account Debtor(s), returned or rejected Inventory or services, or
such other reasons or factors as Agent reasonably deems applicable, all in
accordance with ordinary and customary asset-based lending standards, as
reasonably determined by Agent and the requisite Banks, Agent may, in its sole
discretion, upon five (5) business days’ prior written notice to Agent, reduce
or otherwise modify the percentage of Eligible Accounts included within the
Borrowing Base and/or reduce the dollar amount of Eligible Accounts by an amount
determined by Agent in its sole discretion. Advances shall be based first on the
component of the Borrowing Base consisting of the Loan Value of Eligible
Securities Collateral and then shall be based on Eligible Accounts.”

 

“ ‘Eurocurrency-based Rate’ shall mean a per annum interest rate which is equal
to the sum of one half of one percent ( 1/2%), plus (b) the quotient of:

 

  (A)

the per annum interest rate at which deposits in the relevant eurocurrency are
offered to Agent’s Eurocurrency Lending Office by other prime banks



--------------------------------------------------------------------------------

 

in the eurocurrency market in an amount comparable to the relevant
Eurocurrency-based Advance and for a period equal to the relevant
Eurocurrency-Interest Period at approximately 11:00 A.M. Detroit time two
(2) Business Days prior to the first day of such Eurocurrency-Interest Period,
divided by

 

  (B) a percentage equal to 100% minus the maximum rate on such date at which
Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

 

such sum to be rounded upward, if necessary, to the nearest whole multiple of
1/100th of 1%.”

 

“ ‘Prime-based Rate’ shall mean, for any day, that rate of interest which is
equal to the greater of (i) the Prime Rate, minus one and one quarter percent (1
1/4%), and (ii) the Alternate Base Rate.”

 

2. The following definition is added to Section 1 of the Agreement in
alphabetical order:

 

“Adjustment Amount” shall mean as of any date of determination an amount equal
to seventy percent (70%) of the aggregate net proceeds of the issuance of any
Equity Interests by any Loan Party after June 28, 2006 to the extent such
aggregate amount exceeds $10,000,000.

 

3. Section 7.10 of the Agreement is amended to read in its entirety as follows:

 

“7.10 Tangible Effective Net Worth Commencing July 31, 2006, maintain as of the
end of each fiscal quarter a Tangible Effective Net Worth of not less than the
Adjustment Amount plus the following amounts during the periods specified below:

 

Fiscal Quarter

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

July 31, 2006

   $ 40,400,000

October 31, 2006 and thereafter

   $ 36,000,000”

 

4. Company violated the provisions of Section 7.10 of the Agreement for the
periods ended April 30, 2006. Banks hereby waive such covenant violations for
such period. The Banks also waive any Event of Default under the Agreement which
arose solely as a result of the acquisition of Regency Conversions, LLC without
the prior approval of the Banks. These waivers shall not act as a consent or
waiver of any other transaction, act or omission, whether related or unrelated
thereto, including any noncompliance with Section 7.10 for any period other than
the period ended April 30, 2006. These waivers shall not extend to or affect any
obligation, covenant, agreement or default not expressly waived hereby.

 

2



--------------------------------------------------------------------------------

5. Company hereby represents and warrants that, after giving effect to the
amendments and waiver contained herein, (a) execution, delivery and performance
of this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Company’s powers, have been duly
authorized, are not in contravention of law or the terms of the Company’s
Articles of Incorporation or Bylaws and do not require the consent or approval
of any governmental body, agency, or authority; and this Amendment and any other
documents and instruments required under this Amendment or the Agreement, will
be valid and binding in accordance with their terms; (b) the representations and
warranties of Company set forth in Sections 6.1 through 6.24 of the Agreement
are true and correct in all material respects on and as of the date hereof with
the same force and effect as if made on and as of the date hereof; and (c) no
Event of Default, or condition or event which, with the giving of notice or the
running of time, or both, would constitute an Event of Default under the
Agreement, has occurred and is continuing as of the date hereof.

 

6. This Amendment shall be effective upon (a) execution hereof by Company, Agent
and the Banks (b) execution of a Reaffirmation of Guaranty by the guarantors and
(c) consummation of the sale by Comerica Bank of its loan to Concord Coatings,
Inc. to an entity designated by Company.

 

7. This Amendment may be signed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

 

8. Capitalized terms not defined herein shall have the meanings given to them in
the Agreement.

 

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK, as Agent       TECSTAR AUTOMOTIVE GROUP, INC. By:           By:  
     

Paul A. DeBono

           

Its:

 

Vice President

     

Its:

   

BANKS:

                COMERICA BANK

 

  By:        

Paul A. DeBono

Its:

 

Vice President

 

3